IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00022-CR
 
Mike McKenna d/b/a 
Bondman Bail Bonds,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 

From the 18th District Court
Johnson County, Texas
Trial Court No. B200100026
 

MEMORANDUM  Opinion





 
          Mike McKenna, d/b/a Bondman Bail
Bonds, filed a notice of appeal on January 5, 2006, from a judgment on a
special bill of review apparently rendered on October 7, 2005.  There is no
such judgment contained in the record.
          McKenna also noted in his docketing
statement that a Rule 306a motion was filed with the trial court which would
extend the time to file his notice of appeal.  See Tex. R. Civ. P. 306a; Tex. R. App. P. 4.2.  No such motion is
contained in the record.  Without a motion which would extend the time for
filing a notice of appeal, McKenna’s appeal is untimely.  See Tex. R. App. P. 26.1, 4.2.
          The Clerk of this Court notified
McKenna by letter of these deficiencies and warned that the Court may dismiss
the appeal unless, within 21 days a response is filed showing grounds for
continuing the appeal.  See Tex.
R. App. P. 42.3, 44.3.  The Clerk also warned McKenna that the failure
to file a timely response to the letter may also result in dismissal of the
appeal.  See Tex. R. App. P.
42.3(c).  McKenna has not filed a response.
          Additionally, McKenna was instructed
by letter to pay the filing fee of $125 in this appeal when it was filed.  No
fee was paid.  On February 10, 2006, McKenna was informed by letter that the
payment of the filing fee was past due.  McKenna was also warned that if the
filing fee was not paid within ten days, the appeal would be presented to the
Court for dismissal.  See Tex. R.
App. P. 42.3(c).  As of today, McKenna has not paid the filing fee.
          Therefore, this appeal is dismissed.
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
(Justice
Vance concurs with a note)*
Appeal
dismissed
Opinion
delivered and filed March 15, 2006
Do
not publish
[CV06]
 
* 
“(Justice Vance concurs with a note:  I join the opinion only to the extent of
dismissing for failure to pay the filing fee.  The suggested deficiencies in
the record are among the enumerated items in Rule of Appellate Procedure
34.5(a), and should have been included by the trial court clerk.  We should not
dismiss for a procedural defect that can be corrected.  Verburgt. v. Dorner,
959 S.W.2d 615, 616 (Tex. 1997) (“This Court has never wavered from the
principle that appellate courts should not dismiss an appeal for a procedural
defect whenever any arguable interpretation of the Rules of Appellate Procedure
would preserve the appeal.”))”
 


e="font-size: 12pt">[CV06]